Citation Nr: 0110005	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  92-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
left foot.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left fourth toe.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  This appeal arises from June 1991 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, regional office (RO).  

In January 1995, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of October 1996 continued the prior denials.  

In March 1997, a hearing was held in Atlanta, Georgia, before 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  

In June 1997, the Board again remanded the case for 
additional development.  Subsequently, a rating action of 
August 2000 continued the prior denials.


FINDINGS OF FACT

1.  The RO, by a rating decision dated in April 1988, denied 
the veteran's claim for service connection for arthritis of 
the left knee; the basis for that decision was that there was 
no evidence of arthritis in the record; after issuance of a 
statement of the case, the veteran did not timely perfect his 
appeal, and the decision became final.

2.  The evidence added to the record since April 1988 showing 
diagnoses of left knee arthritis is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  Arthritis of the left knee and left foot was not 
manifested until several decades after the veteran's 
separation from service.

4.  Arthritis of the left knee and left foot has not been 
shown to be causally related to service or to the veteran's 
service connected residuals of fracture, left fourth toe.

5.  The veteran's service connected left fourth toe 
disability is currently objectively asymptomatic, with 
complaints of pain; this does not result in a moderate level 
of disability, and there has been no showing of moderate 
malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's April 1988 denial of 
service connection for left knee arthritis is new and 
material and the veteran's claim for service connection for 
that benefit has been reopened.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Arthritis of the left knee and left foot were not 
incurred in or aggravated by service; arthritis of the left 
knee and left foot may not be presumed to have been incurred 
in service; and arthritis of the left knee and left foot are 
not due to or the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2000).

3.  The criteria for a compensable evaluation for residuals 
of fracture, left fourth toe, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.31, Codes 
5283, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that while the appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues on appeal, the Board 
finds that that issues are adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has secured all pertinent records of which it had 
notice and has arranged for adequate VA examinations to 
evaluate the claims.  Furthermore, in the statement of the 
case and supplemental statements of the case the RO has met 
the notice requirements of the VCAA.  

Left Knee Arthritis- New and Material Evidence

The RO, by a rating decision dated in April 1988, denied the 
veteran's claim for service connection for arthritis of the 
left knee.  The basis for that decision was that there was no 
medical evidence of arthritis shown by the record.  The 
veteran did not timely perfect his appeal, and the decision 
became final.  It may be reopened only by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

When the claim was previously denied, the record did not 
contain evidence of left knee arthritis.  This was the basis 
for the denial, and that is the issue currently at hand, or 
the specific matter under consideration.  See Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  To be new and material, the 
evidence would have to contain objective findings of 
arthritis of the left knee.  

The evidence added to the record since April 1988 includes VA 
examination reports showing diagnoses of left knee arthritis.  
The evidence received since the previous denial demonstrates 
that the record now contains medical evidence showing a 
current diagnosis of left knee arthritis.  Because the record 
did not previously contain such evidence, the VA examination 
reports are new and material as that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  Accordingly, the Board concludes that the 
veteran's claim for service connection for left knee 
arthritis is reopened.

The Board will now proceed to consider the claim for service 
connection on the merits.  In this regard, it is noted that 
the RO initially reopened the claim and found it not well-
grounded.  However, on the November 2000 supplemental 
statement of the case, the RO considered the reopened claim 
on the merits.  The veteran was apprised of the basis for the 
denial, and the relevant laws and regulations.  Accordingly, 
the Board sees no need to remand the claim again since that 
would simply serve to impose an unnecessary burden with no 
gain to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Arthritis, Left Knee and Left Foot

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection for 
arthritis may be granted if the disability is manifested to a 
degree of 10 percent or more within one year following the 
date of final separation from service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  The law also 
provides that service connection will also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).

The veteran contends that he injured his left knee and left 
foot when a "keg of ice cream" was dropped on him during 
service in September 1943, and that this injury led to his 
current arthritis.  Alternatively, he has contended that his 
current arthritis of the left knee and left foot are related 
to his service connected residuals of fracture, left fourth 
toe.  

Despite these contentions, the service medical records show 
only the fracture to the distal portion of the distal phalanx 
of the left fourth toe, suffered in September 1943 when a 
loaded ice cream box dropped on the veteran's foot.  There is 
no indication of other left foot or left knee injury during 
that incident or at any other time during service.  

X-rays taken in conjunction with a June 1988 VA examination 
found hallux valgus and osteoarthritis at the 
metatarsophangeal joint of the left great toe, and large 
plantar and medium-sized posterior spurs in the os calcis.  
The examiner did not find foot symptoms associated with the 
service connected toe fracture.

An August 1990 outpatient report described arthritis of the 
left knee and left foot.  On a June 1991 podiatry 
consultation, the veteran noted that the left foot had not 
bothered him until recently.  A May 1992 X-ray report showed 
degenerative changes in the left knee.  

On a VA examination in January 1993, the veteran reported 
that the ice cream keg fell on both his knee and foot in 
1943.  The examiner described degenerative joint disease of 
the knees bilaterally, the left greater than the right.  The 
examiner stated that while it was conceivable that the 
veteran's left fourth toe arthritis was related to the 
initial fracture of the toe, a relationship between the left 
knee and left foot arthritic changes and the service 
connected injury could not be decided without knowing the 
exact extent of the left knee and left foot initial injuries.

On a VA examination in February 1995, the veteran again 
reported the initial injury as affecting his left knee and 
foot.  The examiner described osteoarthritis, posttraumatic, 
left knee, left ankle, and left foot.

On the report of VA examination conducted in May 1995, the 
examiner stated that the veteran had reported a history of 
injury to the left foot and knee during service.  The 
examiner stated that the veteran apparently had a significant 
injury in World War II and he had pain and limped from then 
on.  The examiner stated that one would surmise that at least 
in part some of the veteran's osteoarthritis and other 
complaints were based on the foot and/or kneecap injury.

As noted in the previous remand, the service medical records 
do not support the veteran's assertions that his left knee 
was injured during service.  Thus, the May 1995 examiner's 
opinion cannot be considered reliable.  However, it did raise 
the question of aggravation of the left foot and/or knee 
disabilities by the service connected left toe fracture 
residuals.

Pursuant to the Board's remand, a VA examination was 
conducted in March 1998.  The VA orthopedic physician 
conducting the examination did not have the claims file 
available, but reviewed VAMC records.  The examiner stated 
that, based on his examination, it appeared that the second 
toe was the one that was fractured in service rather than the 
fourth toe.  The diagnoses were:  

Left second toe with no deformity in 
apparent satisfactory healing; hence there 
are no residuals in the left toe 
periphery; the patient also has 
significant hallux valgus in the left foot 
and this is more pronounced than on the 
right.  It would appear that the fracture 
of the second toe would influence the 
progress of disease in this adjacent 
joint.  Hence, the hallux valgus should be 
attributable to the old fracture.  He has 
moderate residuals in the left great toe.  
He also has arthritis in other joints 
including both knees and his lumbosacral 
spine.  In my opinion, the arthritis in 
these areas are due to the aging process 
and regular use, and is not associated 
with the fracture of the left second toe.  
The bone spurs present on the heels 
bilaterally are also not associated with 
the fracture of the second toe.

In an effort to reconcile the varying opinions, the RO 
referred the veteran for an independent medical evaluation by 
an orthopedist in September 1999.  After examining the 
veteran, the physician stated:

There is nothing in this veteran's 
examination that I can specifically 
attribute to a service connected injury.  
If indeed he did break his toe, the 
fracture has healed.  It would not be 
causing any foot or knee pathology.  The 
changes I see in his foot, some arthritic 
chagnes, are compatible with his age, as 
are the changes in his knee.  If indeed 
the patient did have an injury to his knee 
and over the years has developed 
osteoarthritis as a normal aging process 
and his symptoms have been continuous 
(which he says they have been), one could 
attribute a portion of his knee arthritis 
to that injury.  However, there is no 
record to this extent.  The degenerative 
arthritis the patient has is compatible 
with his and, in my opinion, it's more 
likely to be due to his age than any 
injury to his foot or knee.  In addition, 
I saw no pathology involving his second 
toe....Therefore, I really find no evidence 
of any service connection between any toe 
injury that he may have had and any 
symptoms that he is having today in his 
foot, ankle or knee.

Considering the record as a whole, the Board finds that there 
is no credible medical evidence to support a finding that the 
veteran's current arthritis of the left knee and left foot 
was incurred in or aggravated by his active military service, 
nor is there any objective evidence to support the veteran's 
intermittent contentions that he suffered a left knee injury 
during service.  The Board notes that the veteran did not 
report that alleged injury for nearly five decades after it 
supposedly occurred.  

The March 1998 VA examiner's opinion, which determined that 
the left second toe was the one that was injured and was 
contributing to current left foot pathology, was based on an 
unsupported conclusion, made without review of the service 
medical records.  Importantly, no other physician identified 
left second toe pathology.  The weight of the medical 
evidence of record attributes the veteran's left knee and 
left foot arthritis, both first identified decades after 
separation from service, as due to the aging process.  
Additionally, the weight of the opinions addressing the issue 
indicate that there is no relationship between the veteran's 
service connected left fourth toe fracture residuals and the 
current left knee and left foot arthritis.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
arthritis of the left knee and left foot on either a direct 
incurrence or secondary basis.  38 U.S.C.A. §§ 1101, 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000).  Nor may 
arthritis, which was first demonstrated decades after 
separation from service, be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).

Left Fourth Toe - Increased Rating

As noted above, the veteran suffered a fracture to the distal 
portion of the distal phalanx of the left fourth toe in 
September 1943 when a loaded ice cream box dropped on his 
foot.

Service connection for residuals, fracture, left fourth toe, 
was granted in September 1961.  A noncompensable evaluation 
was assigned from November 1945.  That evaluation has been 
continued in subsequent evaluations.  The veteran contends 
that he is entitled to a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2000).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R § 4.31 (2000)

The veteran's left foot disability is currently evaluated 
under Code 5284.  A 10 percent evaluation contemplates a 
moderate level of disability.  A 20 percent evaluation 
requires a moderately severe disability.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (2000).

A VA examination was conducted in July 1997.  The examiner 
noted that the left fourth toe was objectively and 
functionally normal, with full range of motion.

The September 1999 examination report noted complaints of 
foot, ankle and toe pain, made worse by exercise, sitting, 
standing, walking, manipulation, and bending.  On 
examination, the veteran had a deformity of the left fourth 
toe, with the toe being pronated and angulated to the tibial 
side, but the deformity was identical on both sides.  Range 
of fourth toe metatarsophalangeal joint motion was 20 
degrees of hyperextension, and 30 degrees of flexion.  X-
rays did not show evidence of the old fracture.  The 
examiner noted that if the veteran did indeed break his toe, 
the fracture has healed, and there was no evidence of any 
connection between any toe injury that he may have had and 
any symptoms that he is having today.

The veteran's left fourth toe disability is essentially 
objectively asymptomatic.  The veteran's complaints of pain, 
to the extent they could be attributed to the fracture 
residuals rather than nonservice-connected foot pathology, do 
not rise to the level of a moderate foot disability.  
Importantly, the examiners have not found any functional loss 
attributable to the service connected fracture residuals.  
Accordingly, the Board has determined that the veteran is not 
entitled to a compensable evaluation under Code 5284.  38 
C.F.R. Part 4, including § 4.7, Diagnostic Code 5284 (2000).  
The veteran is also not entitled to a higher rating under 
Code 5283 as there is no showing of moderate malunion or 
nonunion of the tarsal or metatarsal bones attributable to 
the service connected disability.  38 C.F.R. Part 4, 
Diagnostic Code 5283 (2000).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for arthritis of the 
left knee has been reopened.

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the left foot is denied.

A compensable rating for residuals of a fracture of the left 
fourth toe is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

